Citation Nr: 1759954	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 2002, for the assignment of an initial 100 percent evaluation for coronary artery disease.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to June 11, 2002.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1972.  He died in October 2007, and the appellant is his surviving spouse

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee.

The appellant requested a hearing before the Board in her substantive appeal; however, she cancelled her request in a February 2015 written statement.  Thus, her hearing request is considered withdrawn.

By way of background, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) in December 2007.  In a March 2008 rating decision, the RO denied DIC based on service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in October 2008.  During the pendency of her appeal, the RO conducted a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs, 38 C.F.R. § 3.816 (2017).  As a result, the RO granted service connection for coronary artery disease effective from November 1, 1985, for the purposes of payment of retroactive benefits, granting staged evaluations of 30 percent (prior to April 15, 2006), 60 percent (from April 15, 2006 to June 10, 2007), and 100 percent (from June 11, 2007).  See October 2011 rating decision.  The appellant filed an NOD, requesting earlier effective dates for the grant of service connection and for the assignment of the 100 percent evaluation.  In a December 2014 rating decision, the RO increased the evaluation for the disability, assigning the 100 percent evaluation effective from June 11, 2002.  Because this evaluation did not represent the highest possible benefit, the issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2016 decision, the Board denied the claims for earlier effective dates for the grant of service connection for coronary artery disease and for the assignment of the 100 percent evaluation for that disability.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the above earlier effective date claim to the Board for action consistent with the terms of the Joint Motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties moved the Court to vacate the July 2016 Board decision to the extent that it denied entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to June 11, 2002 (i.e. the time period from the November 1, 1985, effective date for the grant of service connection to the date of the assignment of the 100 percent evaluation).  The parties indicated that the appellant sought an evaluation in excess of 30 percent and that, instead of limiting its consideration to an earlier effective date for the 100 percent evaluation, the Board should have also considered whether the evidence could have established entitlement to a 60 percent evaluation for that time period.  The parties agreed that, on remand, the Board must consider the issue of entitlement to an evaluation of 60 percent for coronary artery disease prior to June 11, 2002.  The parties also moved the Court to dismiss the claim for an earlier effective date for service connection for coronary artery disease because the appellant was no longer pursuing her appeal as to the Board's denial of that claim.

The Board's review of the case in the July 2016 decision was based on the effective date issues readjudicated and certified to it by the RO; the RO did not readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to June 11, 2002, as part of the appeal.  See June 2013 SOC and December 2014 and November 2015 supplemental SOCs; December 2015 certification of appeal.  Nevertheless, reviewing the content of the February 2012 NOD in the light most favorable to the appellant and in consideration of the Joint Motion, the Board finds that it also constituted a timely challenge to the initial evaluation assigned with the grant of service connection for the disability, now prior to June 11, 2002.  Based on the foregoing, a remand is required for the AOJ to issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Because the outcome of the increased evaluation claim could affect the outcome of the remaining earlier effective date claim, the claims are inextricably intertwined, and a remand is required to ensure due process.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to June 11, 2002.  See October 2011 and December 2014 rating decisions; February 2012 notice of disagreement; June 2017 Joint Motion (instructing review of an undated private treatment record that appears to be in November 2013 VBMS entry).

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless she perfects her appeal.

2.  After completing the forgoing action, the AOJ should conduct any other development as may be indicated for the issue of entitlement to an effective date earlier than June 11, 2002, for the assignment of an initial 100 percent evaluation for coronary artery disease already on appeal, if needed.

3.  The case should then be readjudicated by the AOJ.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




